IN THE UNITED STATES COURT OF APPEALS

                         FOR THE FIFTH CIRCUIT



                             No. 00-30802



CALVIN WHITE,
                                            Plaintiff-Appellant,

                                versus

ORMET PRIMARY ALUMINUM CORPORATION,
                                            Defendant-Appellee.




             Appeal from the United States District Court
                 For the Middle District of Louisiana
                             (97-CV-1006)

                           September 7, 2001

Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

         We affirm for essentially the reasons stated by the trial

court.    An arbitrator has set aside defendant’s termination.     We,

of course, express no opinion on its validity.

     AFFIRMED.




     *
       Pursuant to 5th Cir. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5th Cir. R. 47.5.4.